Citation Nr: 0319012	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disorder.  

2.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of May and July 2001 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The May 2001 rating denied an increased rating for a service-
connected right knee disorder and the July 2001 rating 
denied, on a de novo basis, service connection for a left 
knee disorder-claimed as secondary to the service-connected 
right knee disability.  The latter rating action, and the 
statement of the case (SOC) (at page 12), noted that service 
connection for a left knee disorder previously had been 
denied but that the veteran was now claiming service 
connection for such disability as secondary to his service-
connected right knee disorder.  

In this regard, the veteran was notified by letter of October 
27, 1994, of a rating that month denying service connection 
for a left knee disorder, claimed as secondary to his 
service-connected right knee disability.  He did not appeal 
that rating action. 

The veteran's claim for an increased rating for his service-
connected right knee disorder and to reopen the previously 
denied claim of service connection for a left knee disorder-
allegedly secondary to his service-connected right knee 
disability, was received in November 2000.  


REMAND

Decisions of the RO-if not timely appealed, are final and 
binding on the veteran. See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  But it is possible to 
reopen a previously denied claim by submitting evidence that 
is both new and material. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2002).  

Although the veteran did not timely appeal the October 1994 
decision that denied service connection for a left knee 
disorder-claimed as secondary to his already service-
connected right knee disability, the RO did not discuss the 
applicable laws and regulations for reopening previously 
denied claims (which were not appealed) when issuing its 
rating decision in July 2001 or even in the April 2002 SOC.   
Rather, the RO only listed the provisions concerning service 
connection, with no mention whatsoever of whether new and 
material evidence had been submitted to reopen the claim.  
And that is the threshold preliminary determination that 
first must be made.  The Board must determine whether new and 
material evidence has been submitted because it affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been presented, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id., at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The RO therefore needs 
to provide the veteran an appropriate Supplemental SOC (SSOC) 
citing the laws and regulations governing claims to reopen 
and applying these laws and regulations to the specific facts 
of this case.  38 C.F.R. § 19.31 (2002).  And this, in turn, 
will protect his procedural due process rights and prevent 
him for being unduly prejudiced in his appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  

Note also that, in his substantive appeal (on VA Form 9), the 
veteran reported a VA physician has indicated that his left 
knee disorder is "most likely a side effect of the problems 
[he has] had with his [service-connected] right knee."  It 
is unclear whether any such purported opinion has been 
reduced to writing but, if so, it must be obtained and 
associated with the other evidence in the claims file because 
VA has constructive notice of the existence of this evidence.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  



The Board also notes, in passing, that the only medical nexus 
opinion currently on file is that expressed after the VA 
examination in March 2001.  The evaluating VA physician 
indicated the veteran's left knee symptoms were not secondary 
to his right knee disability because he did not limp and 
there was no transfer of extra weight to his left knee.  
However, that opinion was not expressed in terms of whether 
any such relationship is "as likely as not," which is the 
evidentiary standard of proof.  Also, that opinion was 
provided more than a year before a more recent comment on VA 
examination in April 2002 that the veteran intermittently 
used a right knee brace due to instability.  Other additional 
comments in VA outpatient treatment (VAOPT) records from 
April 2002 indicate that, if his right knee symptoms 
continued, he might need debridement of that knee and may, as 
well, at some time in the not too distant future need a total 
right knee replacement.  

Further, the VA examinations in March 2001 and April 2002 did 
not address the effect of pain (and painful motion) upon 
functioning of the right knee or the level of disability 
during "flare-ups" or prolonged use.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-08 (1995).  In DeLuca it was held that 
when a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is or may be based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
additional functional loss, if any, due to the pain, weakened 
movement, excess or premature fatigability, or 
incoordination.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  Ask the veteran to clarify whether 
any VA or other physician has provided, 
in writing, a medical nexus opinion 
concerning any possible relationship 
between his service-connected right knee 
disorder and his claimed left knee 
disorder.  If so, obtain the opinion and 
associate it with the other evidence in 
the claims file.  

2.  Also obtain the records of the 
veteran's VA treatment for his right knee 
disorder since June 2002.  

3.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected right 
knee disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion also specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner must indicate whether there 
is weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner also should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination, like the others, should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  



4.  Thereafter, review the claims file.  
If any development is incomplete, 
including if the examination report does 
not contain sufficient information or 
responses to the questions posed, take 
corrective action before readjudicating 
the claims.  38 C.F.R. § 4.2 (2002).  

4.  Then readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
send the veteran and his representative 
an appropriate SSOC-including cites to 
the laws and regulations for reopening 
previously denied claims that were not 
timely appealed.  Give them an 
opportunity to submit additional written 
or other argument in response prior to 
returning the case to the Board for 
further appellate consideration.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


